Battle, J. (dissenting). The Constitution of this State provides : ‘.‘Until the General Assembly shall deem it expedient to establish courts of chancery, the circuit courts shall have jurisdiction in matters of equity, subject to appeal to the Supreme Court, in such manner as may be prescribed by law.” Art. 7, § 15. And further provides that the General Assembly may establish separate courts of chancery when deemed expedient. Art. 7, § 1. That it has done. Such courts were vested only with jurisdiction in matters of equity. The Legislature could vest them with no other. „ Before the enactment of the “Code of Practice in Civil Cases,” this court would have reversed a decree . of the court in chancery on appeal and dismissed the suit, when no equity was involved, notwithstanding there was no objection to the jurisdiction of the trial court. It was, however, with great reluctance the court did so in such cases. In Daniels v. Street, 15 Ark. 307, 311, Chief Justice Watkins, speaking for the court, said: “Admitting the complainant could have had a remedy at law, the question of jurisdiction is now, for the first time, made in the appellate court. Such being the case, where there has been a resort to chancery in the first instance for relief,‘and it has acquired jurisdiction by the submission of the defendant to answer and make the discovery prayed for, and he has availed himself of whatever benefit he could have by means of his sworn answer, without objecting to the want of jurisdiction by plea, answer, or motion at the hearing,'the appellate court should lay hold of any vestige of chancery jurisdiction before it would unravel the proceedings, direct the cause to be dismissed, and send the plaintiff to begin anew in a court of law.” Cockrill v. Warner, 14 Ark. 354. In Mooney v. Brinkley, 17 Ark. 340, 358, Chief Justice Engrisi-i, in delivering the opinion of the court, said: “The defendant submitted to answer the whole bill, and did not, by demurrer, nor in his answer, object to the jurisdiction of the court of equity over any of the matters set up in the bill. Having thus submitted the cause to the cognizance of the court, it was too late for him upon the hearing, and it is too late here, to object to the jurisdiction, unless the court were wholly incompetent to grant the relief which complainant sought by the bill." Apperson v. Ford, 23 Ark. 746, 763. This ruling was doubtless based upon the elementary principle of law that consent cannot give a court jurisdiction of the subject-matter of an action. It has been repeatedly held by this court that consent cannot give jurisdiction. Frank v. Frank, 88 Ark. 1, 6; Little Rock & Ft. Smith Ry. Co. v. Jamison, 70 Ark. 346; Grimmett v. Askew, 48 Ark. 151; Waggener v. Lyles, 29 Ark. 47; Jacks v. Moore, 33 Ark. 31. In Frank v. Frank, supra, Chief Justice Hire, delivering the opinion of the court, said: “A demurrer was interposed in the chancery court which does not seem to have been passed upon, but it raised the question of jurisdiction. Kelley v. Kelley, 80 Wis. 486. Even without the demurrer, however, the court should have declined to pass upon the issue tendered, as it is not the subject-matter of the jurisdiction of the chancery court; and consent cannot give such jurisdiction. Mansfield v. Mansfield, 203 Ill. 92; Richards v. Ry. Co., 124 Ill. 517. In view of these authorities, and many more which may be found cited by the text writers and reviewed in the cases mentioned, it was unquestionably the duty of the chancery court to refuse to entertain the bill.” When equity jurisdiction was vested in the circuit courts, no question could arise as to the jurisdiction in matters of equity and law. The circuit court ’ exercised both. As said in Harris v. Townsend, 52 Ark. 411: “Under the Code a plaintiff is only required to make a plain statement of his case in his complaint. If the case stated would have formerly been an action at taw, either party is entitled to a trial by jury after the manner of the common law; but if the cause as stated would have been distinctly equitable under the old system, then it is triable according to the former chancery method. That’ is the substantial difference between law and equity under the new 'procedure. It does not recognize one judge as presiding over separate tribunals, the clash of whose jurisdictions confounds the practitioner and ruins the suitor. One court, endowed with the powers to try all causes, administers the whole law. For its convenience separate dockets are provided for the two classes of cases. If no objection is made to the form of trial — that is, w/hether it shall be according to the common law or chancery practice — it is adjudged not to be error to try a common-law case according to equity practice, or an equitable case according to the practice of the common law. Organ v. Ry., 51 Ark. 235. It follows that, if objection is made, and'the court applies the wrong form of trial to the case in hand, it commits only an error in the exercise of rightful jurisdiction, because the power to determine the cause and the method by which it shall be tried is devolved upon it. An erroneous judgment pronounced in such a case is not a nullity.” Since the creation of chancery courts, questions of jurisdiction arise and are important. The circuit courts can no longer rightfully exercise equity jurisdiction, nor can chancery courts exercise law jurisdiction; and judgments rendered by either class without jurisdiction are void. And the Supreme Court acquires no jurisdiction by appeal from such judgments, especially in cases where there is not a vestige of jurisdiction. In the case at bar there was not a vestige of equitable jurisdiction. The matters involved were purely of common-law jurisdiction. I think the judgment of the chancery court should be reversed.